Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the Applicant’s communication filed 23 August 2019. In view of this communication, claims 1-13 are now pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 
Claim 1 recites the limitation “the magnetoresistive angle sensor in a push-pull X-axis. Since the claim recites “the magnetoresistive angle sensor in a push-pull X-axis” it lacks antecedent basis because there is no previous definition for “a magnetoresisitve angle sensor in a push-pull X-axis” in Claim 1. Applicant may amend the claims to define “a magnetoresistive angle sensor in a push-pull X-axis” to overcome the rejection.

Claim 1 recites the limitation” the magnetoresistive angle sensor in a push-pull Y-axis”. Since the claim recites “the magnetoresistive angle sensor in a push-pull Y-axis” it lacks antecedent basis because there is no previous definition for a “a magnetoresisitve angle sensor in a push-pull Y-axis” in Claim 1. Applicant may amend the claims to define “a magnetoresistive angle sensor in a push-pull Y-axis” to overcome the rejection.

Claim 1 recites the limitation” the X-axis magnetoresistive angle sensor”. Since the claim recites “the X-axis magnetoresistive angle sensor” it lacks antecedent basis because there is no previous definition for a “an X-axis magnetoresisitve angle sensor” 

Claim 1 recites the limitation” the Y-axis magnetoresistive angle sensor”. Since the claim recites “the Y-axis magnetoresistive angle sensor” it lacks antecedent basis because there is no previous definition for “a Y-axis magnetoresisitve angle sensor” in Claim 1. Applicant may amend the claims to define “a Y-axis magnetoresistive angle sensor” to overcome the rejection.

Claim 1 recites the limitation “the non-magnetic intermediate layer” in lines 17 and 19. Since the claim recites “the non-magnetic intermediate layer” it lacks antecedent basis because there is no previous definition for “a non-magnetic intermediate layer” in Claim 1. Applicant may amend the claims to define ” a non-magnetic intermediate layer” in Claim 1 to overcome the rejection. 

Claim 1 recites the limitation “the magnetization direction” in line 20. Since the claim recites “the magnetization direction” it lacks antecedent basis because there is no previous definition for “a magnetization direction” in Claim 1. Applicant may amend the claims to define ”a magnetization direction” in Claim 1  to overcome the rejection. 

Claim 1 also recites the limitation “the anti-ferromagnetic layer” in line 20. Since the claim recites “the anti-ferromagnetic layer” it lacks antecedent basis because there is no previous definition for “an anti-ferromagnetic layer” in Claim 1. Applicant may 



Claim 9 recites the limitation “the pinning layer” in line 80. Since the claim recites “the pinning layer ranges” it lacks antecedent basis because there is no previous definition for “a pinning layer”. Applicant may amend the claims to recite “a pinning layer” in Claim 1 to overcome the rejection. 

Claims 10 and 11 recites “the passivation layer” in line 82 and 85. Since the claim recites “the passivation layer” it lacks antecedent basis because there is no previous definition for “a passivation layer”. In order to advance prosecution, Applicant may amend the claims to recite “a passivation layer” to overcome the rejection. 


Claim 12 recites the limitation “the magnetic multi-layer film structure” in line 84. Since the claim recites “the magnetic multi-layer film structure” it lacks antecedent basis because there is no previous definition for “a magnetic multi-layer film structure” in Claim 1. Applicant may amend the claims to define ” a magnetic multi-layer film structure” in Claim 1 to overcome the rejection.

Claim 12 also recites the limitation “the surface of the passivation layer” in line 85. Since the claim recites “the surface of the passivation layer” it lacks antecedent basis because there is no previous definition for “a surface of the passivation layer” in Claim 1. Applicant may amend the claims to define ” a surface of the passivation layer” to overcome the rejection. 

Claim 13 recites the limitation “the edge” in line 88. Since the claim recites “the edge” it lacks antecedent basis because there is no previous definition for “an edge” in Claim 1. Applicant may amend the claims to define ” an edge” to overcome the rejection. 

Claim 13 also recites the limitation “the sensor chip” in line 88. Since the claim recites “the sensor chip” it lacks antecedent basis because there is no previous definition for “a sensor chip” in Claim 1. Applicant may amend the claims to define ” a sensor chip” in Claim 1 to overcome the rejection. 


Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1-3, 6, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner et al. (US 20150285661 A1), Ju et al. (US20140168824), Meguro et al. (US 20120112741 A1), and Dicke et al. (CN104776794).

Hereinafter Ausserlechner et al. (US 20150285661 A1) will be referred to as Ausserlechner’661 and Dicke et al. (CN104776794) hereinafter referred to as Dicke’794.

Regarding claim 1, Ausserlechner’661 discloses 
a single-chip double-axis magnetoresistive angle sensor, (Fig 5A#R1-R4; Abstract)
comprising- a substrate in an X-Y plane; (Fig 5A; See Para [0014]) 
(the magneto-resistive sensor element with or without pinned magnetization has an elongated shape which is folded such as to essentially fill up a two-dimensional shape on the major surface of a substrate such as a rectangular area,)

and a magnetoresistive angle sensor aligned along a push-pull X-axis; (Fig 7#210; See Para [0116])

 
(FIG. 7 shows a first full-bridge circuit 210 (left side), which comprises the four magneto-resistive (MR) sensor elements R′1-R′4 with reference directions +x″ and −x″). 

and a magnetoresistive angle sensor aligned along a push-pull Y-axis both located on the substrate, (Fig 7#220; See Para [0116])
(FIG. 7 further shows a second full-bridge circuit 220 (right side) which comprises the two magneto-resistive (MR) sensor elements R′5-R′8 with reference directions +y″ and −y″).

wherein the magnetoresistive angle sensor in a push-pull X-axis comprises an X push arm and an X pull arm, (Fig 7#210; See Para [0116])
(FIG. 7 shows a first full-bridge circuit 210 (left side), which comprises the four magneto-resistive (MR) sensor elements R′1-R′4 with reference directions +x″ and −x″. A first angle signal S.sub.x″ is tappable at the center taps of the first full-bridge circuit). 

wherein the magnetoresistive angle sensor in a push-pull Y-axis comprises a Y push arm and a Y pull arm, (Fig 7#220; See Para [0116])
(FIG. 7 further shows a second full-bridge circuit 220 (right side) which comprises the two magneto-resistive (MR) sensor elements R′5-R′8 with reference directions +y″ and −y″). 


wherein each of the X push arm, the X pull arm, the Y push arm, and the Y pull arm comprises at least one magnetoresistive angle sensing unit array, (Fig 7#210,220; See Para [0116])
(FIG. 7 shows a first full-bridge circuit 210 (left side), which comprises the four magneto-resistive (MR) sensor elements R′1-R′4 with reference directions +x″ and −x″. A first angle signal S.sub.x″ is tappable at the center taps of the first full-bridge circuit. FIG. 7 further shows a second full-bridge circuit 220 (right side) which comprises the two magneto-resistive (MR) sensor elements R′5-R′8 with reference directions +y″ and −y″). 

and magnetic field sensitive directions of the magnetoresistive angle sensing unit arrays of the X push arm, the X pull arm, the Y push arm, and the Y pull arm being along +X, -X, +Y, and -Y directions, (Fig 7#210,220; See Para [0116]) respectively,
(FIG. 7 shows a first full-bridge circuit 210 (left side), which comprises the four magneto-resistive (MR) sensor elements R′1-R′4 with reference directions +x″ and −x″. A first angle signal S.sub.x″ is tappable at the center taps of the first full-bridge circuit. FIG. 7 further shows a second full-bridge circuit 220 (right side) which comprises the two magneto-resistive (MR) sensor elements R′5-R′8 with reference directions +y″ and −y″). 

wherein the X-axis magnetoresistive angle sensor and the Y-axis magnetoresistive angle sensor have a common geometric center (Fig 7#220; See Para [0116])

    PNG
    media_image1.png
    242
    587
    media_image1.png
    Greyscale

FIG. 7 shows a first full-bridge circuit 210 (left side), which comprises the four magneto-resistive (MR) sensor elements R′1-R′4 with reference directions +x″ and −x″. A first angle signal S.sub.x″ is tappable at the center taps of the first full-bridge circuit. FIG. 7 further shows a second full-bridge circuit 220 (right side) which comprises the two magneto-resistive (MR) sensor elements R′5-R′8 with reference directions +y″ and −y″). 

wherein the magnetization direction of the anti-ferromagnetic layer is obtained by laser program-control heating magnetic annealing, (See Para [0053])

The heating up is supported, for example, by a laser beam onto the rectangular area.
Thereby other rectangular areas for different directions of magnetization of pinned layers must not be heated up in one embodiment in order not to change their magnetization of pinned layer.


However, Ausserlechner’661 is silent to the language of
wherein when the magnetoresistive angle sensing unit is TMR, the non-magnetic intermediate layer is Al203 or MgO 
and when the magnetoresistive angle sensing unit is a GMR spin valve, the non-magnetic intermediate layer is Au or Cu, 
magnetoresistive bridge arms with the same magnetization direction are located adjacent to each other



Nevertheless, Ju teaches 
wherein when the magnetoresistive angle sensing unit is TMR, the non-magnetic intermediate layer is Al203 or MgO (Para [0025]; MgO)
If the sensor 302 is a tunnel junction (TMR) sensor, then the layer 312 can be a non-magnetic, electrically insulating barrier layer such as MgO.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating a non-magnetic intermediate layer to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include a non-magnetic intermediate layer would aid in decoupling the ferromagnetic layers to allow at least one of them to remain free. 

However, Ju is silent to the language of 
and when the magnetoresistive angle sensing unit is a GMR spin valve, the non-magnetic intermediate layer is Au or Cu, 

and a thermal-insulation gap is provided between adjacent magnetoresistive angle sensing unit arrays with different magnetic field sensitive directions.  

	Nevertheless, Meguro teaches
and when the magnetoresistive angle sensing unit is a GMR spin valve, the non-magnetic intermediate layer is Au or Cu, (See Para 0002,0095;Cu)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating a non-magnetic intermediate layer to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include a non-magnetic intermediate layer would aid in decoupling the ferromagnetic layers to allow at least one of them to remain free. 



However, Meguro is silent to the language of 
magnetoresistive bridge arms with the same magnetization direction are located adjacent to each other


Nevertheless, Dicke’794 teaches 
magnetoresistive bridge arms with the same magnetization direction are located adjacent to each other, (Fig 18#731;Para 0032)
a thermal-insulation gap is provided between adjacent magnetoresistive angle sensing unit arrays with different magnetic field sensitive directions.  

    PNG
    media_image2.png
    350
    314
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angle sensors such as that of by incorporating magnetoresistive bridge arms with the same magnetization direction that are located adjacent to each other to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating a thermal-insulation gap provided between adjacent magnetoresistive angle sensing unit arrays with different magnetic field sensitive directions to improve the function of the sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661, Ju, and Meguro to include a thermal-insulation gap is provided between adjacent magnetoresistive angle sensing unit arrays with different magnetic field sensitive directions would improve functionality of the sensor. 


Regarding Claim 2, Ausserlechner’661 discloses 
the single-chip double-axis magnetoresistive angle sensor according to claim 1, (Fig 5A#R1-R4; Abstract)
wherein the magnetoresistive angle sensor in a push-pull X-axis and the magnetoresistive angle sensor in a push-pull Y-axis are a half-bridge, full-bridge or quasi-bridge structure.  (Fig 7#220;Para 0028) 

Regarding Claim 3, Ausserlechner’661 discloses
 	the single-chip double-axis magnetoresistive angle sensor according to claim 1, (Fig 5A#R1-R4; Abstract)
wherein the magnetoresistive angle sensing unit arrays are arranged as: 
    PNG
    media_image3.png
    119
    141
    media_image3.png
    Greyscale
 
Fig 5A#R2 and R4; Para [0116]) 
(FIG. 7 shows a first full-bridge circuit 210 (left side), which comprises the four magneto-resistive (MR) sensor elements R′1-R′4 with reference directions +x″ and −x″. A first angle signal S.sub.x″ is tappable at the center taps of the first full-bridge circuit. FIG. 7 further shows a second full-bridge circuit 220 (right side) which comprises the two magneto-resistive (MR) sensor elements R′5-R′8 with reference directions +y″ and −y″. A second angle signal S.sub.y″ is tappable at the center taps of the second full-bridge circuit).


Regarding Claim 6, Ausserlechner’661 discloses 
a single-chip double-axis magnetoresistive angle sensor according to Claim 1, (Fig 5A#R1-R4; Abstract 
However, Ausserlechner’661 is silent to the language of 


Nevertheless, Dicke’794 discloses 
the X push arm, the X pull arm, the Y push arm and the Y pull arm comprise the same number of magnetoresistive angle sensing units having the same resistance, 

    PNG
    media_image4.png
    502
    716
    media_image4.png
    Greyscale


and the magnetoresistive angle sensing units form a two-port structure by series, parallel or series-parallel hybrid connection.  (Fig 9; See Para [0070])
The magnetoresistive sensing units in the sensing area are connected in series to form a two-port structure

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating the X push arm, the X pull arm, the Y push arm and the Y pull arm comprise the same number of magnetoresistive angle sensing units having the same resistance, and the magnetoresistive angle sensing units form a two-port structure by series, parallel or series-parallel hybrid connection to ensure that the current entering one terminal equals the current exiting the other terminal.  Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner661’ to include the X push arm, the X pull arm, the Y push arm and the Y pull arm comprise the same number of magnetoresistive angle sensing units having the same resistance, and the magnetoresistive angle sensing units form a two-port structure by series, parallel or series-parallel hybrid connection to ensure that the current entering one terminal equals the current exiting the other terminal  would impart benefits of safety and functionality.

	Regarding Claim 10, Ausserlechner’661 discloses
 a single-chip double-axis magnetoresistive angle sensor according to Claim 1, (Fig 5A#R1-R4; Abstract). 
However, Ausserlechner1 is silent to the language of 
3N4, A1203, HfO2, AF3, GdF3, LaF3, MgF2, Sc203, HfO2, or SiO2 BCB, Si3N4, A1203, HfO2, AF3, GdF3, LaF3, MgF2, Sc203, HfO2, or SiO2.

Nevertheless, Meguro discloses 
wherein the passivation layer is an ultraviolet laser transparent material that is BCB, Si3N4, A1203, HfO2, AF3, GdF3, LaF3, MgF2, Sc203, HfO2, or SiO2. (See Para [0092], Al2O3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating the passivation layer as an ultraviolet laser transparent material that is BCB, Si3N4, A1203, HfO2, AF3, GdF3, LaF3, MgF2, Sc203, HfO2, or SiO2 to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include the passivation layer as an ultraviolet laser transparent material that is BCB, Si3N4, A1203, HfO2, AF3, GdF3, LaF3, MgF2, Sc203, HfO2, or SiO2 would impart provide extra protection during the magnetic laser annealing provide extra protection during the magnetic laser annealing. 


Regarding Claim 11, Ausserlechner’661 discloses 


However, Ausserlechner’661 is silent to the language of 
wherein the passivation layer as an infrared laser transparent material that is diamond-like carbon film, MgO, SiN, SiC, AF3, MgF2, SiO2, A1203, ThF4, ZnS, ZnSe, ZrO2, HfO2, TiO2, Ta207, Si, or Ge.  

Nevertheless, Meguro discloses 
wherein the passivation layer is an infrared laser transparent material that is a diamond-like carbon film, MgO, SiN, SiC, AF3, MgF2, SiO2, A1203, ThF4, ZnS, ZnSe, ZrO2, HfO2, TiO2, Ta207, Si, or Ge.  (See Para [0092], Al2O3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating wherein the passivation layer is an infrared laser transparent material that is a diamond-like carbon film, MgO, SiN, SiC, AF3, MgF2, SiO2, A1203, ThF4, ZnS, ZnSe, ZrO2, HfO2, TiO2, Ta207, Si, or Ge. to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include the passivation layer is an infrared laser transparent material that is a diamond-like carbon film, MgO, SiN, SiC, AF3, MgF2, SiO2, A1203, ThF4, ZnS, ZnSe, ZrO2, HfO2, TiO2, Ta207, Si, or Ge. 

Regarding Claim 12, Ausserlechner’661 discloses
 a single-chip double-axis magnetoresistive angle sensor according to Claim 1, (Fig 5A#R1-R4; Abstract).

However, Ausserlechner’661 is silent to the language of 
wherein the magnetic multi-layer film structure further comprises an anti-reflective coating covering the surface of the passivation layer.  

Nevertheless, Ju discloses 
the magnetic multi-layer film structure further comprises an anti-reflective coating covering the surface of the passivation layer. (See Para [0034] )  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating wherein the magnetic multi-layer film structure further comprises an anti-reflective coating covering the surface of the passivation layer to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include the magnetic multi-layer film structure further comprises an anti-reflective coating covering the 

Regarding Claim 13, Ausserlechner’661 discloses 
a single-chip double-axis magnetoresistive angle sensor according to Claim 1, (Fig 5A#R1-R4; Abstract). 

However, Ausserlechner’661 is silent to the language of 
wherein power supplies, ground, and output pins of the X-axis magnetoresistive angle sensor and the Y-axis magnetoresistive angle sensor are arranged along the edge of the sensor chip.

Nevertheless, Dicke’794 discloses 
power supplies, ground, and output pins of the X-axis magnetoresistive angle sensor and the Y-axis magnetoresistive angle sensor are arranged along the edge of the sensor chip. (Fig 10; See Para [0071])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating wherein power supplies, ground, and output pins of the X-axis magnetoresistive angle sensor and the Y-axis magnetoresistive angle sensor are arranged along the edge of the sensor chip to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle . 

Claims 5, (7 and 8) are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner et al. (US 20150285661 A1), Ju et al. (US20140168824), Meguro et al. (US 20120112741 A1), and Dicke et al. (CN104776794) as applied to claims 1 and (2),  above, and further in view of Ausserlechner et al. (DE 102015206075).

Hereinafter Ausserlechner et al. (DE 102015206075) will be referred to as Ausserlechber’075.

Regarding Claim 5, Ausserlechner’661 discloses 
a single-chip double-axis magnetoresistive angle sensor according to Claim 1, 

However, Ausserlechner’661 is silent to the language of
wherein a magnetic field attenuation layer is electroplated on the surface of the magnetoresistive angle sensing unit to form a high magnetic field angle sensor and wherein the magnetic field attenuation layer is of a circular structure, the magnetoresistive angle sensing unit is of a circular structure, the diameter of the magnetoresistive angle sensing unit PRELIMINARY AMENDMENTPage 7 Serial Number:UnknownDkt: 4327.083US1 Filing Date: Herewith is greater than 10 microns, and the diameter of 


Nevertheless, Dicke’794 discloses 
a magnetic field attenuation layer is electroplated on the surface of the magnetoresistive angle sensing unit to form a high magnetic field angle sensor (See Para [0064,0066]), and wherein the magnetic field attenuation layer is of a circular structure, (See Para [0064])the magnetoresistive angle sensing unit is of a circular structure, (See Para [0064])

    PNG
    media_image5.png
    388
    336
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating a magnetic field attenuation layer is electroplated on the surface of the magnetoresistive angle sensing unit to form a high magnetic field angle sensor, and wherein the magnetic field attenuation layer is of a circular structure, the 
	
However, Dicke’794 is silent to the language of,
	the magnetoresistive angle sensing unit is of a circular structure, the diameter of the magnetoresistive angle sensing unit PRELIMINARY AMENDMENTPage 7 Serial Number:UnknownDkt: 4327.083US1 Filing Date: Herewith is greater than 10 microns
	
Nevertheless, Ausserlechner’075 teaches
the diameter of the magnetoresistive angle sensing unit PRELIMINARY AMENDMENTPage 7 Serial Number:UnknownDkt: 4327.083US1Filing Date: Herewith is greater than 10 microns, and the diameter of the magnetic field attenuation layer is greater than that of the magnetoresistive angle sensing unit. (See Para [0041]) 

A typical MR resistor has, for example, a rectangular size of about 50 μm × 50 μm or 250 μm × 250 μm or equivalent with aspect ratios of 0.1 to 10. Other shapes with similar area are also possible, such as. For example, discs having a diameter of 56 μm or 282 μm or ovals having the same area and aspect ratios of 0.1 to 10, and even other shapes are possible.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by the diameter of the magnetoresistive angle sensing unit PRELIMINARY AMENDMENTPage 7 Serial Number:UnknownDkt: 4327.083US1 Filing Date: Herewith is greater than 10 microns, and the diameter of the magnetic field attenuation layer is greater than that of the magnetoresistive angle sensing unit to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for a variety of applications. They are analogous arts. The modification of Ausserlechner’661 and Dicke’794 to include a non-magnetic intermediate layer that is circular structure with a diameter of the magnetoresistive angle sensing unit greater than 10 microns and the diameter of the magnetic field attenuation layer is greater than that of the magnetoresistive angle sensing unit would improve the resolution and sensitivity of the magnetoresistive angle sensor. 

Regarding Claim 7, Ausserlechner’661 discloses 
a single-chip double-axis magnetoresistive angle sensor according to Claim 2, (Fig 5A#R1-R4; Abstract).





However, Ausserlechner’661 is silent to the language of 
wherein the magnetoresistive angle sensing unit arrays are connected by interconnecting wires, wherein the interconnecting wires each comprise a straight segment 
and a meandering segment, and wherein one end of the straight segment is connected to the magnetoresistive sensing unit, the other end of the straight segment is connected to the meandering segment, 
and the distance from the meandering segment to the magnetoresistive angle sensing unit array is greater than 15 microns.
	
Nevertheless, Dicke’794 discloses 
the magnetoresistive angle sensing unit arrays are connected by interconnecting wires, 
wherein the interconnecting wires each comprise a straight segment and a meandering segment, 
and wherein one end of the straight segment is connected to the magnetoresistive sensing unit, the other end of the straight segment is connected to the meandering segment, 

    PNG
    media_image6.png
    568
    714
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating the magnetoresistive angle sensing unit arrays connected by interconnecting wires, wherein the interconnecting wires each comprise a straight segment and a meandering segment, and wherein one end of the straight segment is connected to the magnetoresistive sensing unit, the other end of the straight segment is connected to the meandering segment to increase the operation of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include the magnetoresistive angle sensing unit arrays are connected by .

However, Dicke’794 is silent to the language of
and the distance from the meandering segment to the magnetoresistive angle sensing unit array is greater than 15 microns.

Nevertheless, Ausserlechner’075 teaches
	and the distance from the meandering segment to the magnetoresistive angle sensing unit array is greater than 15 microns.(See Para [0041]; Examiner interpreted the reference as having a distance between sensors as greater than 100 microns and in view of Dicke’794 the meandering segment is a common feature in the sensor unit )

If z. B. a chip placed at a distance of R0 = 8 mm to the axis of rotation, then the displacement of 100 microns between two MR resistors

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating and the distance from the meandering segment to the .

Regarding Claim 8, Ausserlechner661’ discloses 
a single-chip double-axis magnetoresistive angle sensor according to Claim 7, (Fig 5A#R1-R4; Abstract).

However, Ausserlechner661’ is silent to the language of 
wherein an interconnecting wire connecting a common power supply terminal has the same interconnection resistance as an interconnecting wire connecting a common ground terminal, 
wherein the interconnecting wire connecting the common power supply terminal has the same interconnection resistance as an interconnecting wire connecting a common signal output terminal, 
and wherein the interconnecting wires obtain the same interconnection resistance through the straight segments and the meandering segments.  



Nevertheless, Dicke’794 discloses 
an interconnecting wire connecting a common power supply terminal has the same interconnection resistance as an interconnecting wire connecting a common ground terminal, 
wherein the interconnecting wire connecting the common power supply terminal has the same interconnection resistance as an interconnecting wire connecting a common signal output terminal, (See Para [0070,0072])
and wherein the interconnecting wires obtain the same interconnection resistance through the straight segments and the meandering segments.(Fig #9 
Examiner is interpreting “the same interconnection resistance” as the wire in Fig #9 being made from the same material)


    PNG
    media_image7.png
    536
    270
    media_image7.png
    Greyscale


    PNG
    media_image6.png
    568
    714
    media_image6.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating wherein the interconnecting wire connecting the common power supply terminal has the same interconnection resistance as an interconnecting wire connecting a common signal output terminal, and wherein the interconnecting wires obtain the same interconnection resistance through the straight segments and the meandering segments to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include wherein the interconnecting wire connecting the common power supply terminal has the same interconnection resistance as an interconnecting wire connecting a common signal output terminal, and wherein the interconnecting wires obtain the same interconnection resistance through the straight segments and the meandering segments would impart benefits to maintain a consistent current and improve safety of the circuit. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner et al. (US 20150285661 A1), Ju et al. (US20140168824), Meguro et al. (US 20120112741 A1), and Dicke et al. (CN104776794), as applied to claim 1 above, and further in view of Dicke et al. (CN204389663). 
Hereinafter Dicke et al. (CN204389663) will be referred to as Dicke’663.

Regarding Claim 4, Ausserlechner’661 discloses
 the single-chip double-axis magnetoresistive angle sensor according to Claim 1, (Fig 5A#R1-R4; Abstract).
 
However, Ausserlechner’661 silent to the language of 
wherein a magnetic field attenuation layer is electroplated on the surface of the magnetoresistive angle sensing unit to form a high magnetic field angle sensor, 
wherein the material of the magnetic field attenuation layer is a high-permeability soft magnetic alloy that contains one or more of Fe, Co, and Ni elements,
 and an insulating material layer is provided between the magnetoresistive angle sensing unit and the magnetic field attenuation layer, 
and wherein the magnetic field attenuation layer is of a circular structure, the magnetoresistive angle sensing unit is of an elliptical structure, 
and the diameter of the magnetic field attenuation layer is greater than the major axis distance of the magnetoresistive angle sensing unit

Nevertheless, Dicke’794 discloses 
wherein a magnetic field attenuation layer is electroplated on the surface of the magnetoresistive angle sensing unit to form a high magnetic field angle sensor, (See Para [0064,0066])
and an insulating material layer is provided between the magnetoresistive angle sensing unit

and the diameter of the magnetic field attenuation layer is greater than the major axis distance of the magnetoresistive angle sensing unit.  (Fig 5#17; See Para [0064])

    PNG
    media_image5.png
    388
    336
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claimed invention to modify the magnetoresistive angles sensor such as that of by a magnetic field attenuation layer is electroplated on the surface of the magnetoresistive angle sensing unit to form a high magnetic field angle sensor to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include a magnetic field attenuation layer is electroplated on the surface of the 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating and an insulating material layer is provided between the magnetoresistive angle sensing unit and the magnetic field attenuation layer, and wherein the magnetic field attenuation layer is of a circular structure, the magnetoresistive angle sensing unit is of an elliptical structure, and the diameter of the magnetic field attenuation layer is greater than the major axis distance of the magnetoresistive angle sensing unit to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include and an insulating material layer is provided between the magnetoresistive angle sensing unit and the magnetic field attenuation layer, and wherein the magnetic field attenuation layer is of a circular structure, the magnetoresistive angle sensing unit is of an elliptical structure, and the diameter of the magnetic field attenuation layer is greater than the major axis distance of the magnetoresistive angle sensing unit would impart benefits of higher resolution as well complete coverage of the magnetoresistive angle sensing unit. 

However, Dicke’794 is silent to the language of 


Nevertheless, Dicke’663 discloses
wherein the material of the magnetic field attenuation layer is a high-permeability soft magnetic alloy that contains one or more of Fe, Co, and Ni elements, (See Para [0032])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating a wherein the material of the magnetic field attenuation layer is a high-permeability soft magnetic alloy that contains one or more of Fe, Co, and Ni elements to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include wherein the material of the magnetic field attenuation layer is a high-permeability soft magnetic alloy that contains one or more of Fe, Co, and Ni elements would impart benefits of increased sensitivity of the sensor to a magnetic field . 

Regarding Claim 9, Ausserlechner’661 discloses 
a single-chip double-axis magnetoresistive angle sensor according to Claim 1, (Fig 5A#R1-R4; Abstract). 




However, Ausserlechner’661 is silent to the language of 
wherein an included angle between the magnetic field sensitive direction of the magnetoresistive angle sensing unit and the magnetization direction of the pinning layer ranges from 85 to 95°.  
  
Nevertheless, Dicke’663 discloses 
wherein an included angle between the magnetic field sensitive direction of the magnetoresistive angle sensing unit and the magnetization direction of the pinning layer ranges from 85 to 95°. (See Para [0027])  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetoresistive angles sensor such as that of by incorporating wherein an included angle between the magnetic field sensitive direction of the magnetoresistive angle sensing unit and the magnetization direction of the pinning layer ranges from 85° to 95° to increase the magnetic properties of the magnetoresistive angle sensor. Both arts are directed to magnetoresistive angle sensors for motion in a variety of applications. They are analogous arts. The modification of Ausserlechner’661 to include wherein an included angle between the magnetic field sensitive direction of the magnetoresistive angle sensing unit and the magnetization direction of the pinning layer ranges from 85° to 95° would impart 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/SHARAH ZAAB/Examiner, Art Unit 2863   /YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863